Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/5/2021.
Applicant's election with traverse of group II, claims 8-18 in the reply filed on 4/5/2021is acknowledged.  The traversal is on the ground(s) that the Applicant concluded that group I and group II are very closed subclasses and determined that there should be no additional burden to search prior art for both the method and apparatus claims.  This is not found persuasive because as the Applicant pointed out that these groups would require different subclass searches; additionally the inventions would also require different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrich (U.S Patent No. 4215707) in view of Howell, Jr. (U.S Patent No. 4201230).
Regarding claim 8, Elrich discloses a smoking apparatus comprising: cooling chamber capable of receiving a cooling liquid (1, fig. 1), said cooling chamber including: inner wall; thermally insulative barrier disposed substantially around the inner wall (by reference sign 5, fig. 
Regarding claim 13, Elrich discloses the apparatus comprising a mouth-piece (by reference sign 8, fig. 1) attached to the smoke-outlet and wherein the mouth-piece includes: first end; second end; inner wall (see claim 1); furthermore, since Elrich discloses having a thermally insulative barrier to prevent conduction of heat out of the chamber, l it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a thermally insulative barrier disposed substantially around the inner wall of said mouth-piece to prevent conduction of heat to the ambient environment.
Regarding claim 18, Elrich discloses the smoke-outlet further includes an attachment interface and further comprising a mouth-piece and wherein the mouth-piece includes: first end including an attachment interface that corresponds to the attachment interface included in the smoke-outlet; second end; inner wall (see fig. 1); and furthermore, since Elrich discloses having a thermally insulative barrier to prevent conduction of heat out of the chamber, l it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a thermally insulative barrier disposed substantially around the inner wall of said mouth-piece to prevent conduction of heat to the ambient environment.
s 9-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrich (U.S Patent No. 4215707) in view of Howell, Jr. (U.S Patent No. 4201230) as applied to claim 8 above, and further in view of Nomura et al. (U.S Pub. No. 20110241513).
Regarding claim 9, Elrich does not expressly disclose the thermally insulative barrier having a substantially lower air pressure than one atmosphere.  Nomura discloses low heat transfer index material including thermally insulative barrier with hermetically sealing an inside with almost vacuum status (Abstract and [0187]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thermally insulative barrier of Elrich with an outer wall that is hermetically conjoined with the inner wall at a perimeter of the orifice and at a perimeter of the smoke-outlet and wherein the volume formed between the inner and outer walls is at a substantially lower air pressure than one atmosphere; so that the insulative barrier of Elrich can have an almost vacuum status for enhancing insulation property.  
Regarding claim 10, Nomura discloses the an almost vacuum status is overlapping with the claimed wherein the volume formed between the inner and outer walls is at a gaseous pressure of no more than 0.01 Torr.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 11, Nomura discloses the thermally insulative barrier comprises: an insulative material comprising at least one or more of a gaseously expanded urethane foam and/or polystyrene foam [0380].  
Regarding claim 12, Nomura discloses the thermally insulative barrier comprises: an insulative material having a heat-transfer-index within the claimed range of less than 0.05 W - m-1 - K-1 [0187].  
Regarding claim 14, in addition to the features discussed above for claims 10 and 13, Nomura (Abstract) discloses outer wall that is hermetically conjoined with the inner wall at a 
Regarding claim 15, in addition to the features discussed above for claim 14, Nomura discloses the an almost vacuum status is overlapping with the claimed wherein the volume formed between the inner and outer walls is at a gaseous pressure of no more than 0.01 Torr.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 16, in addition to the features discussed above for claim 14, Nomura discloses the thermally insulative barrier comprises: an insulative material comprising at least one or more of a gaseously expanded urethane foam and/or polystyrene foam [0380]. 
Regarding claim 17, in addition to the features discussed above for claim 14, Nomura discloses the thermally insulative barrier comprises: an insulative material having a heat-transfer-index within the claimed range of less than 0.05 W - m-1 - K-1 [0187].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHU H NGUYEN/Examiner, Art Unit 1747